412 U.S. 92 (1973)
SCHOOL BOARD OF CITY OF RICHMOND, VIRGINIA, ET AL.
v.
STATE BOARD OF EDUCATION OF VIRGINIA ET AL.
No. 72-549.
Supreme Court of United States.
Argued April 23, 1973.
Decided May 21, 1973.[*]
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT.
George B. Little argued the cause for petitioners in No. 72-549. With him on the briefs was Conrad B. Mattox, Jr. William T. Coleman, Jr., argued the cause for petitioners in No. 72-550. With him on the briefs were Jack Greenberg, James M. Nabrit III, Norman J. Chachkin, Louis R. Louis, William L. Taylor, and Anthony G. Amsterdam.
Philip B. Kurland argued the cause for respondents in both cases. With him on the brief were Edward I. Rothschild, Andrew P. Miller, Attorney General of Virginia, William G. Broaddus and D. Patrick Lacy, Jr., Assistant Attorneys General, Frederick T. Gray, Walter E. Rogers, J. Segar Gravatt, R. D. McIlwaine III, L. Paul Byrne, and J. Mercer White, Jr.
Solicitor General Griswold argued the cause for the United States as amicus curiae urging affirmance in both cases. With him on the brief were Assistant Attorney General Pottinger, A. Raymond Randolph, Jr., Brian K. Landsberg, and John C. Hoyle.[]
*93 PER CURIAM.
The judgment is affirmed by an equally divided Court.
MR. JUSTICE POWELL took no part in the consideration or decision of these cases.
NOTES
[*]  Together with No. 72-550, Bradley et al. v. State Board of Education of Virginia et al., also on certiorari to the same court.
[]  Briefs of amici curiae urging reversal in both cases were filed by Stephen J. Pollak, Richard M. Sharp, and David Rubin for the National Education Association, and by Melvin L. Wulf, Sanford Jay Rosen, and Philip Hirschkop for the American Civil Liberties Union et al. Margie Pitts Hames filed a brief for the Black Parents of Atlanta, Georgia, as amicus curiae urging reversal in No. 72-550.

Briefs of amici curiae urging affirmance in both cases were filed by David I. Caplan for the Jewish Rights Council, and by Harold H. Fuhrman for the National Suburban League, Ltd. Charles S. Conley and Floyd B. McKissick filed a brief for the Congress of Racial Equality as amicus curiae urging affirmance in No. 72-549.